Citation Nr: 0102883	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  98-06 669 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than March 31, 1997, 
for a grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  He was a prisoner of war of the German 
government between September 1944 and April 1945, and died in 
April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO), which denied the appellant's claim of 
entitlement to an effective date earlier than March 31, 1997, 
for a grant of service connection for the cause of the 
veteran's death.

The appellant, who is the veteran's surviving spouse, was 
scheduled for a Travel Board Hearing that was to be conducted 
in Montgomery, Alabama, on July 14, 2000.  She did not show 
up for the hearing, and did not file a timely request for its 
postponement, notwithstanding her having been advised that, 
if she did not appear for the hearing, her case would be 
processed as if the hearing request had been withdrawn.  Her 
failure to appear for the scheduled Travel Board Hearing is 
construed as her formal withdrawal of her request for a 
hearing.


FINDINGS OF FACT

1.  VA has complied with its statutory duty to assist 
claimants in the development of facts pertinent to their 
claims, and no further assistance to the appellant is 
therefore necessary.

2.  The veteran died in April 1995, and the appellant filed a 
claim for VA dependency and indemnity compensation benefits 
for a surviving spouse within a year from the date of the 
veteran's death.

3.  A June 1995 handwritten statement from the appellant, 
expressing her discontent with an RO's May 1995 denial of 
service connection for the cause of the veteran's death, was 
a valid Notice of Disagreement with that rating decision, and 
the claim for said benefit consequently remained open until 
it was eventually decided by the RO in favor of the 
appellant, in September 1997.  


CONCLUSION OF LAW

An April 1, 1995, effective date is warranted for the 1997 
grant of service connection for the cause of the veteran's 
death.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400(r) 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that VA has complied with its 
statutory duty to assist claimants in the development of 
facts pertinent to their claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  In this regard, it is noted that the appellant has 
been provided an opportunity to submit additional evidence 
and testimony, and that there is no indication of any 
additional records which the RO may have failed to obtain.  
Thus, no further assistance to the appellant is required. 

As noted earlier, the record reveals that the veteran was a 
prisoner of war between September 1944 and April 1945.  He 
died in April 1995, as a result of a cerebrovascular 
accident, secondary to congestive heart failure, pneumonia, a 
C2 fracture, and dehydration.  An autopsy of the veteran's 
body was not conducted.

At the time of his death in April 1995, the veteran was 
service-connected for bilateral hearing loss, which had been 
rated as 100 percent disabling since March 10, 1991; peptic 
ulcer disease, rated as 20 percent disabling; and anxiety 
neurosis, with depressive features, rated as 10 percent 
disabling.

On May 1, 1995, the RO received from the appellant a formal 
application for Dependency and Indemnity Compensation (DIC) 
benefits (VA Form 21-534), and the veteran's certificate of 
death.  In a May 1995 rating decision, the RO denied service 
connection for the cause of the veteran's death, on the basis 
that there was no evidence in the file showing that the 
veteran's death was related to service, or to a service-
connected disability.

In a June 1995 handwritten statement, the appellant expressed 
her disagreement with the May 1995 rating decision, 
explaining that, rather than "widows pension," she was 
actually requesting "DIC benefits," retroactive to 1983, 
which had been, according to her recollection, the effective 
date of a grant of a total rating for the veteran's service-
connected bilateral hearing loss.  The benefits were due, she 
argued, based on the fact that the total rating had been in 
effect for more than 10 years prior to the death of the 
veteran.  The RO responded to the appellant's letter, by 
explaining to her, in an August 1995 letter, that, while she 
had correctly cited the VA regulations providing for DIC 
benefits when a deceased veteran had been rated 100 percent 
disabled for more than 10 years prior to his death 
(38 U.S.C.A. § 1318), that had not been the case of the 
veteran, as he had been rated as 100 percent disabled for 
only the four years prior to his death.  No additional 
development of the appellant's claim for "DIC" benefits was 
accomplished, and the appellant's statement was never 
recorded, nor treated, as a Notice of Disagreement (NOD).

On March 31, 1997, the RO received a handwritten statement 
from the appellant indicating that, after attending a VA 
meeting for relatives of POWs, she had been encouraged to 
"re-open" her claim for DIC benefits.  The appellant 
attached to her statement lay statements from several 
individuals, including relatives of the veteran, who attested 
to the fact that the veteran had suffered during his lifetime 
from typical symptoms of Beriberi disease, which the Board 
notes is one of the diseases presumptively associated, for VA 
purposes, with POW service.  See 38 C.F.R. § 3.307(a)(5), and 
3.309(c).

In a September 1997 rating decision, the RO "reopened" the 
appellant's claim for DIC benefits and, resolving reasonable 
doubt in favor of the appellant, granted service connection 
for the cause of the veteran's death, as well as Chapter 35 
(i.e., educational assistance) benefits, effective from March 
31, 1997.  In a December 1997 handwritten statement, the 
appellant expressed her discontent with the effective date 
assigned by the RO, and requested that the effective date 
"be [made] retroactive to the [d]ate of the [f]irst [c]laim 
that I submitted, and was denied."  In the January 1998 
rating decision hereby on appeal, the RO denied her request 
for an earlier effective date, essentially on the basis that 
there was no evidence in the file showing the manifestation 
of Beriberi disease prior to the association with the file of 
the above mentioned March 1997 lay statements.

It is clear, then, that the appellant is requesting on appeal 
that the effective date of the January 1998 grant of service 
connection for the cause of the veteran's death be made 
retroactive to May 1, 1995, the date when she submitted her 
first claim for "DIC" benefits (a broad term that, the 
Board notes, encompasses "cause of death" claims). 

The method for determining the effective date of a grant of 
service connection is set forth in 38 U.S.C.A. § 5110(a), as 
well as 38 C.F.R. § 3.400.  With respect to the assignment of 
an effective date, the applicable law indicates that, except 
as otherwise provided, the effective date of an award based 
on an original claim, or a claim reopened after final re-
adjudication, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor.  38 U.S.C.A. § 5110(a).

The general rule is that, except as otherwise provided, the 
effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
the receipt of the claim, or the date when entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(a).  In the case 
of service-connected death after separation from service, the 
effective date will be the first day of the month in which 
the veteran's death occurred, if the claim is received within 
one year after the date of the death; otherwise, the date of 
receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).  In the case of re-opened claims, the 
effective date will be the date of receipt of the claim, or 
the date in which entitlement arose, whichever is later, as 
provided in 38 C.F.R. § 20.1304(b)(1).  38 C.F.R. § 3.400(r).

Thus, in order to determine the appropriate effective date in 
the present case, the Board first has to determine whether 
the September 1997 grant of service connection was triggered 
by a re-opened (March 31, 1997) claim, or by the original 
(May 1, 1995) claim, if that earlier claim never became 
final.  A recent case rendered by the United States Court of 
Appeals for Veterans Claims (the Court), which contains facts 
that parallel the ones in the present case, provides a clear 
guide in this regard.

In Gallegos v. West, 14 Vet. App. 50 (2000), the Board had 
denied an appeal of an RO's denial of a claim for an earlier 
effective date for an October 1997 grant of service 
connection for post-traumatic stress disorder (PTSD) on the 
basis that, since an October 1994 letter from the veteran's 
representative could not be considered a valid NOD with a 
September 1994 RO's denial of a claim for service connection 
for the same disability, the effective date could not be made 
retroactive to the submission of the original (i.e., 1994) 
service connection claim.  The Board had explained that the 
representative's letter could not be reasonably construed to 
indicate the veteran's desire for appellate review.  
Therefore, the Board had reasoned that, since the 
representative's October 1994 letter was not a valid NOD, the 
September 1994 denial was final because it was never appealed 
within the one-year period provided by law to appeal a rating 
decision and, consequently, an earlier effective date was not 
warranted.  Gallegos, at 51-52.  The Court reversed the 
Board's decision under the rationale discussed in the 
following paragraphs.
 
The Court explained, in Gallegos, that VA law (38 U.S.C.A. 
§ 7105) dictates that appellate review will be initiated by 
an NOD, which must be filed within one year, in writing.  The 
RO then is supposed to undertake any additional development 
that may be necessary, and to thereafter issue a Statement of 
the Case (SOC), if the additional action does not resolve the 
disagreement.  The Board then would appear in the picture 
only upon the appellant's subsequent filing of a timely 
Substantive Appeal.  Gallegos, at 52-54.  The Court further 
clarified that, what an NOD accomplishes is the initiation of 
appellate review, and it further explained, citing the case 
of Tomlin v. Brown, 5 Vet. App. 355 (1993), that the 
applicable regulation (38 C.F.R. § 20.201) does not impose 
any technical formal requirements for an NOD beyond the 
following five requirements set by § 7105:  (1) that the 
statement express disagreement with an RO decision; (2) that 
it be in writing; (2) that it be filed with the RO; (3) that 
it be filed within one year after the date of mailing of 
notice of the result of that RO decision; and (5) that it be 
filed by the claimant, or his authorized representative.  The 
Court went on to state the following:

In other words, Tomlin required only that 
the NOD be timely filed with the RO and 
express disagreement ... , be filed by or 
for the claimant, and be "in writing."  
It did not require -or even refer to- an 
expression of a desire for appellate 
review, or a reasonable implication of 
such a desire, as the regulation appears 
to call for.  Indeed, we can find no 
precedential action of this Court that 
has held that a document that satisfied 
the five statutory elements was not a 
valid NOD solely because it did not 
express "a desire for appellate 
review."  ...  The Court in Tomlin, thus, 
by implication, read out of the 
regulation any added requirement of an 
expression of a desire for appellate 
review ... .

Gallegos, at 55.

The Court then held that section 20.201 of 38 C.F.R. was 
invalid, to the extent that it added the requirement of an 
expression of a desire for review by the Board, and expressly 
stated that the regulatory reference to "a desire for 
appellate review" could not support finding invalid as an 
NOD a document that otherwise complied with the five § 7105 
elements of an NOD.  "Indeed, to hold otherwise would be 
contrary to the legislative history accompanying the adoption 
in 1962 of the NOD legislative language; the Senate committee 
then stated that the purpose of the bill regarding NODs was 
to 'place the veteran ... in a better position to develop new 
evidence available and to fully prepare and present his 
appeal.' " Gallegos, at 58 [cites omitted].  

In view of all of the above, the Court finally held, in 
Gallegos, that the veteran had filed a valid NOD as to the 
September 1994 rating decision in October 1994.  Accordingly, 
the Board's decision was reversed, and the case was remanded 
to the Board "for further adjudication as to the effective 
date of the award of service connection for the veteran's 
PTSD."  Gallegos, at 58.

As indicated earlier, the facts of the present case parallel 
the facts in the case of Gallegos.  Here, as in Gallegos, 
there was a timely filed written statement submitted by the 
appellant herself, clearly expressing her disagreement with 
the RO's rating decision that, in this case, had denied 
service connection for the cause of the veteran's death.  
However, the RO did not resolve the disagreement, nor did it 
issue the required SOC, but instead sent a letter to the 
appellant explaining why certain DIC benefits were not 
warranted.  Insofar as the appellant's June 1995 statement 
fulfilled the five statutory requirements for a valid NOD, 
the Board finds that that statement was the appellant's NOD 
with the RO's May 1995 denial of service connection for the 
cause of the veteran's death.  The claim, therefore, remained 
open, or pending, until it was eventually decided in the 
appellant's favor in September 1997 and, since the benefit 
therein granted was service connection for the cause of a 
veteran's death that occurred after the veteran's separation 
from service, the provisions of 38 C.F.R. § 3.400(c)(2) are 
for application to this case.  Per 38 C.F.R. § 3.400(c)(2), 
since the appellant filed her claim for DIC benefits within a 
year from the date of the veteran's death, the benefit that 
was eventually granted in September 1997 (i.e., service 
connection for the cause of the veteran's death) should be 
made effective back to the first day of the month in which 
the veteran's death occurred, that is, April 1, 1995.

In view of the above, the Board concludes that an April 1, 
1995, effective date is warranted for the 1997 grant of 
service connection for the cause of the veteran's death.




CONTINUED ON THE NEXT PAGE


ORDER

An April 1, 1995, effective date for a 1997 grant of service 
connection for the cause of the veteran's death, is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

 

